                                                                                        Exhibit
10.2


NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND, TO THE EXTENT
REQUIRED, ANY APPLICABLE STATE SECURITIES LAWS OR (B) UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE.


CONVERTIBLE PROMISSORY NOTE


HORIZON FUEL CELL TECHNOLOGIES PTE LTD.


Due November 18, 2007


U.S. $5,000,000 October 19, 2007


Horizon Fuel Cell Technologies Pte Ltd., a company limited by shares duly
organized and existing under the laws of the Republic of Singapore (herein
referred to as the “Company”) for value received, hereby promises to pay to
Millennium Cell Inc. or its permitted assigns (the “Holder”), the principal sum
of FIVE MILLION U.S. DOLLARS ($5,000,000) (the “Principal Amount”) on November
18, 2007 (subject to acceleration as provided herein, the “Maturity Date”) in
the manner set forth herein.


PREAMBLE


WHEREAS, on the date hereof, the Company and the Holder have entered into a
Securities Purchase and Sale Agreement (the “Agreement”), whereby (i) the Holder
has agreed to issue to the Company a number of shares of the Holder’s common
stock, par value $0.001 per share with an agreed value of U.S. $5,000,000 and
(ii) the Company has agreed to issue to the Holder and the Holder has agreed to
accept this Convertible Promissory Note (this “Note”) which, subject to the
Horizon Shareholder Approval, shall be automatically convertible into a number
of the Company’s ordinary shares of S$1.00 each in the share capital (“Horizon
Ordinary Shares”) with an agreed value of U.S. $5,000,000;


WHEREAS, the issuance by the Company of the Horizon Ordinary Shares to the
Holder upon conversion of this Note requires the Horizon Shareholder Approval;
and


WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 


Section 1                      Payment of Principal Amount.  The Principal
Amount shall be payable in full on the Maturity Date, unless the Conversion Date
occurs on or prior to the Maturity Date.  All sums payable hereunder shall be
payable in lawful money of the United States of America, to the Holder.  If any
withholding or other taxes are imposed on the payment of any sums hereunder, the
Company shall pay such additional amounts to the Holder as are necessary for the
Holder to receive the entire Principal Amount.


Section 2                      Automatic Conversion of Note into Horizon
Shares.  This Note shall automatically, and without action on the part of the
Holder, be converted into an aggregate of 33,740 Horizon Ordinary Shares (which
number of Horizon Ordinary Shares is subject to ratable adjustment for any stock
split, stock dividend, reverse stock split, subdivision, combination, capital
reorganization or reclassification, or any other similar change in the
capitalization of the Company effected during the period commencing on the date
hereof and ending on the Conversion Date (as defined below)) (the “Horizon
Shares”) on the date the Horizon Shareholder Approval is obtained (the
“Conversion Date”), provided that the Conversion Date occurs on or prior to the
Maturity Date.  As promptly as practicable after the Conversion Date, but in no
event later than five (5) Business Days after the later of (x) the Conversion
Date and (y) the date upon which the Holder shall have delivered to the Company
such documents as the Company shall have reasonably requested from the Holder
which are necessary to register the Holder as a shareholder of the Company (such
date, the “Settlement Date”) (i) the Company shall issue to the Holder a
certificate representing the Horizon Shares registered in the name of the Holder
and endorsed with the legend referenced in Section 3.8 of the Agreement and (ii)
the Holder shall surrender this Note to the Company for
cancellation.  Notwithstanding the foregoing, as of the Conversion Date, the
right of the Holder to receive the Principal Amount shall cease and the Holder
shall be deemed to have become the holder of record of the Horizon Shares.  The
Company covenants that it will (i) at all times reserve and keep available out
of its authorized share capital, a sufficient number of Horizon Ordinary Shares
for issuance upon conversion of this Note, (ii) upon issuance of the Horizon
Shares on the Settlement Date, the Horizon Shares will be duly and validly
issued, fully paid and nonassessable, (iii) use its reasonable best efforts to
obtain the Horizon Shareholder Approval as soon as practicable after the date
hereof and (iv) notify the Holder in writing (or via email transmission)
promptly after the receipt of the Horizon Shareholder Approval.


Section 3                      Events of Default.


(a)           Either of the following shall constitute an “Event of Default”
under this Note:


(i)           a decree or order by a court of competent jurisdiction shall have
been entered adjudging the Company bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization of the Company under any
applicable law; or a decree or order of a court of competent jurisdiction shall
have been entered appointing a receiver, liquidator, sequestrator, trustee or
assignee (or other similar official) in bankruptcy or insolvency of the Company
or all or a major part of its property, or for the winding-up or liquidation of
its affairs; or
 
 
2

--------------------------------------------------------------------------------



 
(ii)           the Company shall institute proceedings under any applicable law
to be adjudicated a bankrupt, or shall consent to the institution of any such
proceedings against it, or shall file a petition or consent seeking
reorganization under any applicable law, or shall consent to the filing of any
such petition, or shall consent to the appointment of a receiver, liquidator,
sequestrator, trustee or assignee (or other similar official) in bankruptcy or
insolvency of it or all or a major part of its property, or shall make an
assignment for the benefit of creditors or shall admit in writing its inability
to pay its debts generally as they become due or shall take corporate action
directed toward any such action.


(b)  Whenever any Event of Default shall have occurred and be continuing the
Holder may declare, by notice in writing to the Company, the entire unpaid
Principal Amount to be immediately due and payable, and upon any such
declaration the same shall become and shall be immediately due and payable,
anything contained in this Note to the contrary notwithstanding; and the Holder
shall be entitled in its discretion to proceed to protect and enforce its rights
by any lawful means.


(c)  From and after the Maturity Date, interest on the Principal Amount shall
accrue at the rate of 10% per annum until such time as the entire Principal
Amount and accrued and unpaid interest has been paid in full.  If it shall be
found that any interest payable under this Note shall violate applicable laws
governing usury, the applicable rate of interest due hereunder shall be reduced
to the maximum permitted rate of interest under such laws.


Section 4                      Waivers; No Setoff.  The Company hereby waives
presentment, demand for payment, notice of dishonor and protest, and all other
notices or demands under applicable law in connection with the delivery,
acceptance, default or enforcement of this Note.  The payment obligations of the
Company under this Note shall not be subject to any set-off, counterclaim,
reduction or defense which the Company has or may have against the Holder.


Section 5                      Costs.  If the Holder initiates legal action to
enforce rights hereunder, the Holder shall be entitled to be reimbursed by the
Company for its reasonable attorneys’ fees and costs related to such enforcement
action.


Section 6                      Governing Law.  The validity, construction and
interpretation of this Note, and the rights of the Holder and the obligations of
the Company hereunder, shall be governed by the substantive laws of the State of
New York without regard to the conflict of law rules thereof.


Section 7                      Consent to Jurisdiction and Service of
Process.  The Company hereby irrevocably (a) agrees that any suit, action or
other proceeding arising out of this Note shall be brought in the United States
District Court for the Southern District of New York or in any courts of the
State of New York sitting in the borough of Manhattan, (b) consents to the
jurisdiction of such courts in any such suit, action or proceeding, (c) waives
any objection which it may have to the laying of venue of any such suit, action
or proceeding in any of such courts, and (d) agrees that service of process by
overnight courier or registered or certified mail, at the address listed in
Section 7.6 of the Agreement shall be good and sufficient service of
process.  The Company hereby irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or related to this Note.
 
 
3

--------------------------------------------------------------------------------



 
Section 8                      Notices.  All notices, requests, demands and
other communications relating to this Note shall be in writing, and sufficient
if delivered in the manner and to the addresses set forth in Section 7.6 of the
Agreement.


Section 9                      Headings.  The section headings herein are for
convenience only and shall not affect the construction hereof.


Section 10                                Successors and Assigns.  All covenants
and agreements in this Note by the Company shall bind its successors and
assigns.


Section 11                                Severability.  In case any provision
in this Note shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 12                                Modification.  The Company may not
amend or modify this Note in any manner without the prior written consent of the
Holder.






** Remainder of Page Intentionally Blank, Signature Page Follows **

 
 
4

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the day and year above written.







                          HORIZON FUEL CELL TECHNOLOGIES PTE LTD.






By:  Taras
Wankewycz                                                                                     
        Director




By:  Zhijun
Gu                                                                                     
        Director, Chief Executive Officer





 
5

--------------------------------------------------------------------------------



